DOWDELL, J.
In a criminal case, a confession that is made on a. promise of some collateral benefit to the defendant, no hope or favor being held out in respect to the criminal charge against him, is not considered involuntary, and is, therefore, admissible in evidence. 1 Greenleaf on Ev., (16th ed.), page 359, § 2206; McIntosh v. State, 52 Ala. 355; Stone v. State, 105 Ala. 60.
The admissibility of the confession in evidence, is a preliminary question, and is addressed to the court. What weight shall be accorded it, when admitted in evidence, is a question for the jury. — Burton v. State, 107 Ala. 108; 1 Brick. Dig., 509, § 858 et seq.
The statement made by the sheriff in a conversation with the defendant, while the latter Avas in his custody under a charge for another and different offense, and before any charge had been preferred against him in the present case, that he, the sheriff, understood that a reAvard of $500 had been, offered, and that it was his custom to divide the reward with those who helped him to find out the guilty parties, if considered, as a promise to the defendant, it held out to him. no hone of ésca.pe- from a conviction or of lessening his punishment in the particular case. The benefit to be derived was simply collateral, and a,s was said in McIntosh v. State, *137supra, tlie confession was voluntarily made, without the appliances of hope or fear.
Idle charges requested by the defendant were properly refused, as'they referred the admissibility of the Confession to the jiiry; a question exclusively for tlie determination of the court, — Bob v. State, 32 Ala. 560; Washington v. State, 53 Ala. 29; 1 Brick. Dig., 509, §§ 858 et seq.
We find no error in the record, and the judgment must be affirmed.